         Case 3:18-cv-06810-JST Document 98 Filed 12/19/18 Page 1 of 1




                       UNITED STATES DISTRICT COURT
                     NORTHERN DISTRICT OF CALIFORNIA
                                       Civil Minutes

Date: December 19, 2018                                                 Judge: Jon S. Tigar

Time: 41 minutes

Case No.        3:18-cv-06810-JST
Case Name       East Bay Sanctuary Covenant, et al. v. President of U.S. Donald J. Trump,
                et al.

Attorneys for Plaintiffs:       Lee Gelernt
                                Julie M. Veroff
                                Baher Azmy
                                Vasudha Talla
                                Cody H. Wofsy

Attorneys for Defendants:       Scott G. Stewart
                                Erez R. Reuveni


Deputy Clerk: William Noble                                     Court Reporter: Jo Ann Bryce

                                     PROCEEDINGS

  •   Order to Show Cause Hearing (Dkt. No. 43)
  •   Motion for Preliminary Injunction (Dkt. No. 71)


                                  RESULT OF HEARING

  1. Motion hearing held. After hearing argument from the parties, the Court took the motion
     under submission. A written order will be issued.
